Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Rejection of claims 25 and 26 under 35 USC 101 has been withdrawn in response to amended claim 26 submitted on 07/08/2022, claim 25 has been canceled.

Rejection of claims 14-22 and 26 under 35 USC 112(b) has been withdrawn in response to amended claims submitted on 07/08/2022. 
Amended claim 23 overcomes previous 112(b) rejection, however amendment necessitates new grounds of rejection.

Response to Arguments

Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 

With respect to claim 23, applicant stated : The autonomous robot of MacKean does not have the capability of navigating to image-analysis-determined charging areas. Furthermore, it is respectfully noted that the autonomous robot of MacKean is not a lawn mower as required by claim 23, but rather is a robot that searches for an destroys weeds. Withdrawal of the rejection of claim 23 under 35 USC §102(a)(2) in view of the MacKean publication is accordingly respectfully requested.

The argument “capability of navigating to image-analysis-determined charging areas” is rendered moot because examiner relied on Brady (US 10303171) to teach the limitation and applicant has provided no argument against Brady. See also response to claim 15 with respect to Brady below.

With respect to “autonomous robot of MacKean is not a lawn mower as required by claim”, the argument is also rendered moot because examiner relied on Balutis (US 20160174459) as an alternative to teach a lawn mower.

With respect to claim 24, arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to claim 15 (cancelled and limitations copied to claims 14 and 23): Applicant stated:

This rejection (insofar as it may prospectively be applied to amended claim 15, which includes the limitations of claim 15) is respectfully traversed on the grounds that the Wier, Mouthaan, and MacKean publications, whether considered individually or in any reasonable combination, fail to disclose or suggest an autonomous robot, as claimed, that is 
 
> driven robot to points or areas where it can receive external energy at times of 
maximum external energy reception, thereby enabling the robot to charge itself (i.e., 
charge "autonomously"), based on analysis of captured images….
…Finally, the Brady patent is directed to delivery vehicles that travel autonomously between delivery and pickup points, and also to charging stations. There is no suggestion that the vehicles are capable of power generation on the vehicle, as opposed to simply visiting a charging station, of using artificial intelligence to map areas of energy availability (e.g., areas exposed to the sun or wind), or of determining "a time slot within which there may be maximum reception of external energy," as recited in amended claim 14 and new claim 27. 
Even if the "charging stations" of Brady were considered to be sources of external power, there is still no suggestion of driving the vehicle of Brady to the disclosed charging station during "a time slot of maximum external energy reception," as claimed. To the 
 
 contrary, the claimed "time slot within which there may be maximum reception of external energy" makes no sense in the context taught by Brady, and is not even remotely suggested by MacKean, despite MacKean's teaching of a solar powered robot.

Examiner respectfully disagrees. Examiner relied on Brady to teach argued upon limitations.

Brady teaches to determine geographic points or areas within the working area on which points or areas the energy generating source can receive external energy for charging the energy storing means and to determine a time slot within which there may be maximum reception of external energy (column 32 lines 45-60, disclosing the AGV … may travel to a stopping location that is determined (e.g., by the control system of the AGV, by a management system, etc.) where there is sunlight during the day, and where the AGV will stop and remain during the daylight hours to recharge the power module. It will be appreciated that by determining an optimized location and orientation for solar charging (e.g., where there is determined to be maximum sunlight exposure in an area, orientation, etc.). It will also be appreciated that such solar charging techniques that involve remaining at a stopping locations during daylight hours are compatible with operating procedures for AGVs that primarily travel during nocturnal hours (e.g., during which there is less congestion for the travel of the AGVs and/or delivery vehicles, etc.) i.e. time slot and optimized location is geographic point);
wherein said points or areas are stored on said map of the working area and the robot is driven to the points or areas during said time slot (column 32 lines 45-67, disclosing by determining an optimized location and orientation for solar charging (e.g., where there is determined to be maximum sunlight exposure in an area, orientation, etc.) and stopping at that location during daylight hours, the AGV may achieve a higher efficiency for solar charging. As location and orientation is determined, it has to be saved on a map in order to reach the location during daylight hours. Column 21 lines 52-60, disclosing ravel related data that is sensed and/or collected by an AGV may be shared with a management system, other AGVs, other vehicles, and/or other entities. The AGVs may also use this information locally, in combination with other received travel related data ( e.g., for navigating current travel paths, etc.). Such travel related data may be centrally stored and/or otherwise processed to be utilized for creating and/or updating travel maps, informing other AGVs regarding the availability and/or conditions of certain travel paths, etc.). As AGVs have travel maps, they necessarily have map of geographic points as well).

Furthermore, Brady teaches that robot itself utilizes solar energy to charge itself (column 4 lines 409, disclosing various energy conservation and/or recharging techniques (e.g., solar charging, propellers for generating electricity from wind power, regenerating electricity from wheel motors when traveling downhill, avoiding travel paths with large hills, etc.) may be utilized).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Weir to means to determine geographic points or areas within the working area on which points or areas the energy generating source can receive external energy for charging the energy storing means and to determine a time slot within which there may be maximum reception of external energy; wherein said points or areas are stored on said map of the working area and the robot is driven to the points or areas during said time slot as taught by Brady effectively harness maximum energy from renewable resources. 

Therefore modification through Brady teaches argued upon limitations of claim 15.

Therefore, Wier modified through Mouthan and Brady teaches amended claim 14. And  Mackean modified through Brady and Balutis teaches amended claim 23.

Claim Objections
Claim 26 is objected to because of the following informalities: 
Claim recites “A non transitory computer computer readable medium”. It appears that word ‘computer’ is typed twice in error.
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 23, as the claim is currently recited and under broadest reasonable interpretation, the examiner interprets “sustainable robot with an energy generating source including an energy storing means and at least one of a solar panel and a wind turbine” as robot has on board wind turbine, and “using the analysis of the captured image to determine geographic points or areas where the energy generating source can receive external energy for charging the energy storing means and to determine a time slot within which there may be maximum reception of external energy” as a location and time slot for maximum wind is determined using a captured image of lawn. 

Therefore a sustainable robot has a wind turbine and a location and time slot for maximum wind availability is determined through an image of a lawn.

As per MPEP 2164: “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” Therefore, each of the following factors will be considered when determining whether there is sufficient evidence to support enablement: 

(A)	The breadth of the claims; 
•	In this case the claim is broad enough to encompass claim make determination about wind flow (speed) at different times and positions in a lawn.
	
(B) The nature of the invention; 
•	The nature of the invention is sustainable robot harvesting wind energy through wind turbine. The backdrop of the nature of the invention provides the basis for evaluation of other Wands factors, and as a complex invention the bar is set higher.

(C)	The state of the prior art; 
•	The state of the prior art is reasonably well developed with respect to utilizing an anemometer and windsock to determine wind speed, but is undeveloped with respect to determining wind speed through capturing image of ground. On balance this weight slightly away from a finding of enablement.

(D) The level of one of ordinary skill; 
•	The level of one of ordinary skill in the art is someone with a Bachelor’s Degree in Mechanical or Electrical Engineering. Due to the higher level of skill in the art, this factor weighs slightly toward enablement.

 (E) The level of predictability in the art; 
•	Determining wind speed through a camera is not possible, additionally quantifying wind speed in different sections of lawn through a camera is also not possible through one image.

 (F) The amount of direction provided by the inventor; 
•	Due to the fact that the specification provides no support for determining a position in lawn and time slot for maximum wind energy, this factor weighs heavily against enablement 

 (G) The existence of working examples;
•	The applicant has failed to provide proof of any working example. Therefore, this factor weighs against enablement

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure; 
•	In the above instance, i.e. determining a location and time to determine when and where wind will flow maximum through just an image of lawn requires extensive experimentation, data collection and instrumentation, as there is no support or disclosure of how to implement it.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 23 and 26 are rejected under 35 USC 112(b) because:

With respect to claim 23, claim recites “an energy generating source including an energy storing means and at least one of a solar panel and a wind turbine” in line 1 and “using the analysis of the captured image to determine geographic points or areas where the energy generating source can receive external energy for charging the energy storing means and to determine a time slot within which there may be maximum reception of external energy” in line 6. 
Examiner’s interpretation of ‘energy generating source’ is a source that creates energy. An energy generating source conflicts with first law of thermodynamics and law of conservation energy that states “energy cannot be created or destroyed; it can only be converted from one form to another”. Therefore it is unclear what ‘an energy generating source is’. Furthermore, a line 6 recites “energy generating source can receive external energy for charging the energy storing”, the statement partially validates the first law of thermodynamics that external energy is received and stored. However ‘energy generating source’ can only be a tool for capturing or converting energy and not generating it. 

With respect to claim 26 it is unclear what “computer readable medium on which is stored program code means for performing” means. Is the ‘means’ referred to as a means for performing the method, or is it a typographic error and correct statement is “… on which is stored program code for performing? Or is it passive voice of ‘means for stored program code’? Examiner interprets the limitation as “computer readable medium has a program stored”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 17, 18, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski (US 20170168488) hereinafter referred to as Wier in view of Mouthaan (US 20180156622) and Brady (US 10303171).

For claim 14. Wier teaches: An intelligent robot adapted to move within a working area ([0005], disclosing robots may be designed to perform behaviors or tasks with a high degree of autonomy. A robot may use different modules and components for performing various tasks), comprising:

an energy generating source ([0069] and figure 8, disclosing voltage regulators in a robot 800. As robot has voltage regulators, voltage i.e. electric potential being regulated has to be generated from a source);

a computer vision system ([0042], disclosing robot may include multiple sensor modalities, such as a vision sensor and a localization sensor. The mapping module may use a stereo-vision sensor, such as multiple forward facing cameras to obtain a depth map);

a localization system ([0008], disclosing integrating a depth map with localization information to generate a three-dimensional (3D) map. The method also includes motion planning based on the 3D map, the localization information, or a user input. [0027], disclosing A localization module, such as a visual-inertial odometer, may be used for localization).

a drive system for moving the robot ([0072], disclosing locomotion module 810 may be used to provide locomotion to the apparatus 800. As an example, locomotion may be provided via rotary blades 812. Of course, aspects of the present disclosure are not limited to providing locomotion via rotary blades 812 and are contemplated for any other type of component for providing locomotion, such as propellers, wheels, treads, fins, and/or jet engines);

and the robot further comprises:

a tool for executing a given task within a working area ([0005-0007], disclosing robot performs a task in the environment. An appropriate tool is necessary to perform a task);

a processing unit for processing a data signal from the computer vision system and/or from the localization system, the processing unit being configured to feed an artificial intelligence system so as to obtain a 3D map of the working area or of a part of the working area and to obtain command signals for the driving system and the tool ([0008], disclosing integrating a depth map with localization information to generate a three-dimensional (3D) map. [0011], disclosing processor(s) is configured to integrate a depth map with localization information to generate a three-dimensional map. The processor(s) is also configured to motion plan based on the 3D map, the localization information, or a user input. [0042], disclosing mapping module may use a stereo-vision sensor, such as multiple forward facing cameras to obtain a depth map);

artificial intelligent software to understand the environment and to make decisions on its own knowledge ([0035], disclosing local processing unit 202 may comprise a local state memory 204 and a local parameter memory 206 that may store parameters of a neural network. In addition, the local processing unit 202 may have a local (neuron) model program (LMP) memory 208 for storing a local model program, a local learning program (LLP) memory 210 for storing a local learning program, and a local connection memory 212. [0063], disclosing planning module is specified to avoid the first object 706 and the second object 704 when the robot is navigated in a manual mode or an autonomous mode. As it is autonomous, it makes decisions on its own knowledge about the environment for navigation);

a memory storing the 3D map of the working area or of part of the working area ([0060], disclosing an area 624, which was previously included in the un-mapped area 604, becomes included in the mapped area 602 based on the robot's movement. Thus, as the robot moves along the path 620, the robot may alter the selected path based on updated depth maps and location information. [0011], disclosing a memory unit and one or more processors coupled to the memory unit. The processor(s) is configured to integrate a depth map with localization information to generate a three-dimensional map. Map of working area has to be stored in memory);

Wier does not explicitly teach: wherein the boundaries of the working area are obtained by the processing of the data signal from the computer vision system.

Mouthaan teaches the boundaries of the working area are obtained by the processing of the data signal from the computer vision system ([0020], disclosing the outer boundary 2 and/or the inner boundary 4 may also be determined through real-time positional information about the outer boundary 2 and/or inner boundary 4, such as real-time GPS, real-time local beacon data and/or real-time vision based data providing positional data about the outer boundary 2 and/or inner boundary.

As robot of Wier performs recognition of environment through vision system (0042], disclosing robot may include multiple sensor modalities, such as a vision sensor and a localization sensor. The mapping module may use a stereo-vision sensor, such as multiple forward facing cameras to obtain a depth map). It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Wier to precisely perform task within work boundary: Thereby ensuring accuracy of robot.

Wier does not explicitly teach wherein the intelligent robot is energetically autonomous and sustainable.

Brady teaches of a robot that is energetically autonomous and sustainable (column 4 lines 409, disclosing various energy conservation and/or recharging techniques (e.g., solar charging, propellers for generating electricity from wind power, regenerating electricity from wheel motors when traveling downhill, avoiding travel paths with large hills, etc.) may be utilized).

It would have been obvious to one having ordinary skill in the art before effective filing date of filing date of claimed invention to modify art of Wier to have an energy generating source to generate energy on the robot itself as taught by Brady to utilize renewable energy and reduce operational costs and increase travel range.

Weir also does not teach: means to determine geographic points or areas within the working area on which points or areas the energy generating source can receive external energy for charging the energy storing means and to determine a time slot within which there may be maximum reception of external energy;
wherein said points or areas are stored on said map of the working area and the robot is driven to the points or areas during said time slot

Brady teaches means to determine geographic points or areas within the working area on which points or areas the energy generating source can receive external energy for charging the energy storing means and to determine a time slot within which there may be maximum reception of external energy (column 32 lines 45-60, disclosing the AGV … may travel to a stopping location that is determined (e.g., by the control system of the AGV, by a management system, etc.) where there is sunlight during the day, and where the AGV will stop and remain during the daylight hours to recharge the power module. It will be appreciated that by determining an optimized location and orientation for solar charging (e.g., where there is determined to be maximum sunlight exposure in an area, orientation, etc.). It will also be appreciated that such solar charging techniques that involve remaining at a stopping locations during daylight hours are compatible with operating procedures for AGVs that primarily travel during nocturnal hours (e.g., during which there is less congestion for the travel of the AGVs and/or delivery vehicles, etc.) i.e. time slot and optimized location is geographic point);

wherein said points or areas are stored on said map of the working area and the robot is driven to the points or areas during said time slot (column 32 lines 45-67, disclosing by determining an optimized location and orientation for solar charging (e.g., where there is determined to be maximum sunlight exposure in an area, orientation, etc.) and stopping at that location during daylight hours, the AGV may achieve a higher efficiency for solar charging. As location and orientation is determined, it has to be saved on a map in order to reach the location during daylight hours. Column 21 lines 52-60, disclosing ravel related data that is sensed and/or collected by an AGV may be shared with a management system, other AGVs, other vehicles, and/or other entities. The AGVs may also use this information locally, in combination with other received travel related data ( e.g., for navigating current travel paths, etc.). Such travel related data may be centrally stored and/or otherwise processed to be utilized for creating and/or updating travel maps, informing other AGVs regarding the availability and/or conditions of certain travel paths, etc.). As AGVs have travel maps, they necessarily have map of geographic points as well).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Weir to means to determine geographic points or areas within the working area on which points or areas the energy generating source can receive external energy for charging the energy storing means and to determine a time slot within which there may be maximum reception of external energy; wherein said points or areas are stored on said map of the working area and the robot is driven to the points or areas during said time slot as taught by Brady effectively harness maximum energy from renewable resources. 

For claim 17, modified Wier teaches: The robot as claimed in claim 14, further comprising a gyroscope and/or a compass ([0042], disclosing robot may obtain localization information from the inertial measurement unit, such as accelerometers and/or gyroscopes).

For claim 18, modified Wier teaches: The robot as claimed in claim 14, further comprising an electronic communicating device ([0072], disclosing communication module 808 may use the transceiver 816 to send and receive information, such as the location of the apparatus 800, to an external device. [0070], disclosing transceiver 816 is coupled to one or more antennas 818. The transceiver 816 enables communicating with various other apparatus over a transmission medium. For example, the transceiver 816 may receive user input via transmissions from the user. [0089], disclosing certain aspects, a user interface (e.g., keypad, display, mouse, joystick, etc.)).

For claim 22, modified Wier teaches: The robot as claimed in claim 14, comprising the hardware and programs to function as a guard ([0006], disclosing mapping may prevent the robot from colliding with obstacles, hence guarding robot from colliding with obstacles).

For claim 27, modified Wier teaches: An intelligent robot adapted to move within a working area as claimed in claim 14, wherein the energy generating source to generate energy on the robot itself is a solar panel or wind turbine (as explained in claim 14, modified Wier teaches of a solar panel and wind turbine through teaching of Brady).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski (US 20170168488) hereinafter referred to as Wier in view of Mouthaan (US 20180156622), Brady (US 10303171) and Balutis (US 20160174459).

For claim 16, modified Wier teaches: The robot as claimed in claim 14,

Wier does not teach: wherein the working area comprises, plural disconnected working areas or working areas which are partly disconnected.

Balutis teaches wherein the working area comprises, plural disconnected working areas or working areas which are partly disconnected ([0045], disclosing a property 100 with three discontinuous lawn areas 102a-c. The lawn areas 102a-c have boundaries 106a-c, respectively. A traversal region 104a separates the lawn area 102a and the lawn area 102b, and a traversal region 104b separates the lawn area 102b and the lawn area 102c. The lawn area 102a has a rose garden 125, which is an un-mowable feature (e.g., a keep-out or non-mowable space within the boundary of area 102a). The traversal region 104a includes a concrete walkway 115 that separates the lawn area 102a from the lawn area 102b and a floral divider 116 within the concrete walkway 115. Thus, if the robotic lawn mower is to mow both lawn area 102a and area 102b, it must cross the concrete walkway 115 in a region free of the floral divider).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Wier to have wherein the working area comprises, plural disconnected working areas or working areas which are partly disconnected as taught by Balutis to distinguish between work area and non work area.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski (US 20170168488) hereinafter referred to as Wier in view of Mouthaan (US 20180156622), Brady (US 10303171) and Dettmann (US 20050072132).

For claim 19, modified Wier teaches: The robot as claimed in claim 14. 

Wier teaches of a robot that performs tasks ([0005] disclosing may be designed to perform behaviors or tasks with a high degree of autonomy).

Wier does not teach of a specific task, therefore Wier does not teach: wherein the tool is a lawn mower comprising a blade reel system.
Dettmann teaches of a lawnmower comprising a blade reel system (Abstract, disclosing a greensmower having a cutting reel and a traction member and an independent electric circuit and motor for driving each).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Wier to have a lawnmower comprising a blade reel system as taught by Dettmann to achieve best results from the lawnmower.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski (US 20170168488) hereinafter referred to as Wier in view of Mouthaan (US 20180156622), Brady (US 10303171), Dettmann (US 20050072132) and MacKean (US 20170238460).

For claim 20, modified Wier teaches: The robot as claimed in claim 14, 

Wier teaches of a robot that performs tasks ([0005] disclosing may be designed to perform behaviors or tasks with a high degree of autonomy).

Wier does not teach of a specific task, therefore Wier does not teach: wherein the tool is a lawn mower comprising a blade reel system and comprising a four wheel powered driving system and/or a driving system based on a caterpillar system.

Dettmann teaches of a lawnmower comprising a blade reel system (Abstract, disclosing a greensmower having a cutting reel and a traction member and an independent electric circuit and motor for driving each).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Wier to have a lawnmower comprising a blade reel system as taught by Dettmann to achieve best results from the lawnmower.

MacKean teaches: a four wheel powered driving system ([0024], disclosing mobility platform may include four drive wheels each powered by an independent motor controlled by a common microprocessor).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Wier to have a four wheel powered driving system as taught by MacKean for best maneuverability around uneven surface.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski (US 20170168488) hereinafter referred to as Wier in view of Mouthaan (US 20180156622) and Brady (US 10303171), Dettmann (US 20050072132), and Jonas (WO 2016097896 disclosed in IDS provided on 9/30/2019).

For claim 21, modified Wier teaches: The robot as claimed in claim 14, 

Wier does not teach: wherein the tool is a lawn mower comprising a blade reel system and comprising an automatic height system for the mower.

Dettmann teaches of a lawnmower comprising a blade reel system (Abstract, disclosing a greensmower having a cutting reel and a traction member and an independent electric circuit and motor for driving each).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Wier to have a lawnmower comprising a blade reel system as taught by Dettmann to achieve best results from the lawnmower.

Jonas teaches automatic height system for the mower (page 18 lines 27-32, disclosing increasing the cutting deck height when the mower is or will be located in one of the elevated workload areas identified on the virtual map. Similarly, the cutting deck height can be lowered based, at least in part, on the actual location of the mower and the virtual map).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Wier to have automatic height system as taught by Jonas to adapt to changes in work area: thereby protect the robot hardware and achieve consistent results.

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over MacKean (US 20170238460) in view of Brady (US 10303171) and Balutis (US 20160174459).

For claim 23, MacKean teaches: A method for mowing a lawn using an energetically autonomous and sustainable robot  with an energy generating source including an energy storing means and at least one of a solar panel (Abstract, disclosing an autonomous garden weeding robot. [0009], disclosing an autonomous weeding robot comprising a chassis, a battery, at least one solar panel on the chassis for charging the battery) and a wind turbine, the method comprising the steps of:

Capturing, by means of a computer vision system, an image of the lawn to be mowed, analyzing the captured image to understand surroundings of the robot and generate a map of a working by mapping an area of the lawn and/or obstacles and/or a house or building and/or a lawn perimeter ([0039], disclosing camera subsystem can be incorporated into the robot to assist with navigation (as noted above), but it also can be used to take images or video of the plants. If the robot has determined its location, these images could be tagged with that location to be able to identify individual plants over a time series of images. These images could be stored on the robot until they are able to be uploaded to a service we host for manual analysis to make recommendations to the user for improving the plant's health, automated analysis to make recommendations to the user for improving the plant's health, and/or time-lapse video of the plant's growth over time. [0035], disclosing mapping using a camera)

instructing the robot to mow the grass in the lawn ([0009], disclosing weed sensor is located under a forward portion of the chassis and at least one crop/obstacle capacitance sensor is located on the forward portion of the chassis. A controller subsystem, responsive to the capacitance weed sensor and the capacitance crop/obstacle sensor is configured to: control the drive subsystem to maneuver the chassis about a garden, upon detection of a weed, energize the motorized cutting subsystem to cut the weed, de-energize the motorized cutting subsystem after the chassis has maneuvered a predetermined distance and/or after a predetermined period of time).

MacKean teaches of mower with a solar panel, however MacKean does not explicitly teach: 

using the analysis of the captured image to determine geographic points or areas where the energy generating source can receive external energy for charging the energy storing means and to determine a time slot within which there may be maximum reception of external energy;
storing said points or areas are stored on the map of the working area;
using the map of the working area to drive the robot to the geographic points or areas where the energy generating source can receive external energy during the time slot within which there may be maximum reception of external energy in order to autonomously sustain a charge in the energy storage means.

Brady teaches: using the analysis of the captured image to determine geographic points or areas where the energy generating source can receive external energy for charging the energy storing means and to determine a time slot within which there may be maximum reception of external energy (column 32 lines 45-60, disclosing the AGV … may travel to a stopping location that is determined (e.g., by the control system of the AGV, by a management system, etc.) where there is sunlight during the day, and where the AGV will stop and remain during the daylight hours to recharge the power module. It will be appreciated that by determining an optimized location and orientation for solar charging (e.g., where there is determined to be maximum sunlight exposure in an area, orientation, etc.). It will also be appreciated that such solar charging techniques that involve remaining at a stopping locations during daylight hours are compatible with operating procedures for AGVs that primarily travel during nocturnal hours (e.g., during which there is less congestion for the travel of the AGVs and/or delivery vehicles, etc.) i.e. time slot and optimized location is geographic point. Column 21 lines 52-60, disclosing ravel related data that is sensed and/or collected by an AGV may be shared with a management system, other AGVs, other vehicles, and/or other entities. The AGVs may also use this information locally, in combination with other received travel related data ( e.g., for navigating current travel paths, etc.). Column 61 lines 62-67, disclosing other data may also be received and utilized for assisting with the search for stopping locations (e.g., images and/or data from satellites, street cameras, AGVs or other vehicles traveling in the area, users, etc.). Therefore optimized locations to stop for charging are also searched through captured images);

storing said points or areas are stored on the map of the working area (column 32 lines 45-67, disclosing by determining an optimized location and orientation for solar charging (e.g., where there is determined to be maximum sunlight exposure in an area, orientation, etc.) and stopping at that location during daylight hours, the AGV may achieve a higher efficiency for solar charging. As location and orientation is determined, it has to be saved on a map in order to reach the location during daylight hours. Column 21 lines 52-60, disclosing ravel related data that is sensed and/or collected by an AGV may be shared with a management system, other AGVs, other vehicles, and/or other entities. The AGVs may also use this information locally, in combination with other received travel related data ( e.g., for navigating current travel paths, etc.). Such travel related data may be centrally stored and/or otherwise processed to be utilized for creating and/or updating travel maps, informing other AGVs regarding the availability and/or conditions of certain travel paths, etc.). As AGVs have travel maps, they necessarily have map of geographic points as well);

using the map of the working area to drive the robot to the geographic points or areas where the energy generating source can receive external energy during the time slot within which there may be maximum reception of external energy in order to autonomously sustain a charge in the energy storage means (column 32 lines 45-60, disclosing the AGV … may travel to a stopping location that is determined (e.g., by the control system of the AGV, by a management system, etc.) where there is sunlight during the day, and where the AGV will stop and remain during the daylight hours to recharge the power module. It will be appreciated that by determining an optimized location and orientation for solar charging (e.g., where there is determined to be maximum sunlight exposure in an area, orientation, etc.). It will also be appreciated that such solar charging techniques that involve remaining at a stopping locations during daylight hours are compatible with operating procedures for AGVs that primarily travel during nocturnal hours (e.g., during which there is less congestion for the travel of the AGVs and/or delivery vehicles, etc.) i.e. time slot and optimized location is geographic point)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of MaKean to using the analysis of the captured image to determine geographic points or areas where the energy generating source can receive external energy for charging the energy storing means and to determine a time slot within which there may be maximum reception of external energy; storing said points or areas are stored on the map of the working area; using the map of the working area to drive the robot to the geographic points or areas where the energy generating source can receive external energy during the time slot within which there may be maximum reception of external energy in order to autonomously sustain a charge in the energy storage means as taught by Brady to effectively utilize solar panel to charge on board battery.

Although Mackean teacher of a weeding robot and weed is present in lawn grass, and as such, weeding robot serves as a lawn mower. Examiner acknowledges that robot taught by Mackean is not explicitly to mow grass.

Therefore, in the alternative, Balutis teaches of an autonomous mower (abstract, disclosing an autonomous lawn mower. [0009], disclosing a robotic mower with a wheeled chassis, a motorized grass cutter carried by the wheeled chassis, and a controller).

As objective of Mackean and Balutis is to maintain and cut unwanted vegetation, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Mackean to serve as a lawn mower as taught by Balutis to serve multiple jobs with one device.

For claim 26. Modified MacKean teaches: A non transitory computer computer readable medium n which is stored program code means stored on a computer readable medium for performing the method of claim 23 when said program product is run on a computer ([0029], disclosing robot may be programmed using a behavior-based scheme. Figure 6 and [0048], disclosing controller subsystem preferably includes computer instructions stored in an on-board memory executed by a processor or processors. The computer instructions are designed and coded per the flow chart of FIG. 6 and the explanation herein).

Claim 24 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over MacKean (US 20170238460) or in the alternative under 35 U.S.C. 103 as being unpatentable over MacKean (US 20170238460) in view of Chung (US 8886384).

For claim 24, Mackean teaches: A method for mowing a lawn using an energetically autonomous and sustainable robot (Abstract, disclosing an autonomous garden weeding robot. [0009], disclosing an autonomous weeding robot comprising a chassis, a battery, at least one solar panel on the chassis for charging the battery), comprising the steps of:

capturing, by means of a computer vision system, an image of the lawn to be mowed, analyzing the captured image to understand surroundings of the robot and to generate a map of a working area by mapping the lawn area and/or obstacles and/or a house or building and/or a lawn perimeter ([0039], disclosing camera subsystem can be incorporated into the robot to assist with navigation (as noted above), but it also can be used to take images or video of the plants. If the robot has determined its location, these images could be tagged with that location to be able to identify individual plants over a time series of images. These images could be stored on the robot until they are able to be uploaded to a service we host for manual analysis to make recommendations to the user for improving the plant's health, automated analysis to make recommendations to the user for improving the plant's health, and/or time-lapse video of the plant's growth over time. [0035], disclosing mapping using a camera);

driving the robot based on the analysis of the captured image and the map of the working area ([0035], disclosing  if the robot incorporates a camera, RFID reader, or other sensor able to recognize specific positions a more determinist form of navigation (such as SLAM—simultaneous localization and mapping, for example) will be used. In this case, the robot will be able to cover the garden more efficiently);

measuring the height of the grass ([0036], disclosing robot uses plant height to discriminate between mature crops and small weeds. Therefore robot measures height), and

instructing the robot to mow the grass that is determined based on the measured height of the grass ([0009], disclosing weed sensor is located under a forward portion of the chassis and at least one crop/obstacle capacitance sensor is located on the forward portion of the chassis. A controller subsystem, responsive to the capacitance weed sensor and the capacitance crop/obstacle sensor is configured to: control the drive subsystem to maneuver the chassis about a garden, upon detection of a weed, energize the motorized cutting subsystem to cut the weed, de-energize the motorized cutting subsystem after the chassis has maneuvered a predetermined distance and/or after a predetermined period of time).

Examiner acknowledges that MacKean teaches of using plant height and not height of weed. Furthermore Mackean does not teach instructing the robot to mow the grass at a mowing height that is determined based on the measured height of the grass

Therefore, in the alternative Chung teaches measuring the height of the grass and instructing the robot to mow the grass at a mowing height that is determined based on the measured height of the grass (column 9 lines 51-67 and figures 7-8, disclosing when a unit cell corresponding to the first section 200a and a unit cell corresponding to the second section 200b are repeated in the lawn area 200, the lawn mower 100 processes the lawn grass in the lawn area 200 by continuously adjusting the height of the lawn mowing unit 30 as it moves along the movement path. Therefore when tall grass is detected, lawn mower adjusts itself to a high cutting height and vice versa. Therefore measured height of grass is utilized in determining its mowing height).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of MacKean to measure height of grass as taught by Chung to process the lawn a processing pattern (see Chung Abstract). Furthermore it would have been obvious to use one robot to mow grass as well as weed to expand utility of the robot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664